Citation Nr: 1023739	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-00 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Whether a substantive appeal was timely filed with 
respect to an April 2004 rating decision which refused to 
reopen a previously adjudicated claim of service connection 
for a fracture of the right wrist and denied service 
connection for arthritis of the right wrist, gastroesophageal 
reflux disease (GERD)/hiatal hernia, bilateral hearing loss, 
and tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
fracture of the right wrist.

3.  Entitlement to service connection for arthritis of the 
right wrist.

4.  Entitlement to service connection for GERD/hiatal hernia.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 administrative decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

In May 2010, the Veteran testified at a Video Conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a fracture of the right wrist, entitlement to 
service connection for arthritis of the right wrist, 
entitlement to service connection for GERD/hiatal hernia, 
entitlement to service connection for bilateral hearing loss, 
and entitlement to service connection for tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On April 12, 2004, the RO issued a rating decision which, 
among other things, refused to reopen a previously 
adjudicated claim of service connection for a fracture of the 
right wrist and denied service connection for arthritis of 
the right wrist, GERD/hiatal hernia, bilateral hearing loss, 
and tinnitus.  Notice of this rating decision was mailed to 
the Veteran on April 27, 2004.

2.  The Veteran's notice of disagreement (NOD) with the April 
12, 2004, rating decision determinations regarding these 
disabilities was received on May 6, 2004.

3.  A statement of the case (SOC) continuing the 
determinations regarding these disabilities was issued by the 
RO on October 17, 2006.  Notice of the SOC was mailed to the 
Veteran on that same date, but the evidence indicates that 
the Veteran did not receive it.

4.  On March 26, 2007, a statement was received from the 
Veteran which conveyed his desire to continue his appeal.


CONCLUSION OF LAW

The Veteran timely filed a substantive appeal with the April 
12, 2004, rating decision which determined that new and 
material evidence had not been submitted to reopen the 
previously adjudicated claim of service connection for a 
fracture of the right wrist and denied service connection for 
arthritis of the right wrist, GERD/hiatal hernia, bilateral 
hearing loss, and tinnitus.  38 U.S.C.A. §§ 5107, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 20.200, 20.202, 
20.302, 20.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The Board is granting the benefit sought on 
appeal in this case.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be discussed.

II.  Timeliness of Substantive Appeal

Appellate review of a determination is initiated when a NOD 
is timely filed.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
The claimant or his representative has one year from the date 
the agency of original jurisdiction (AOJ), or RO, mails 
notice of the determination to file a NOD.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302(a).  Upon receipt of the 
NOD, the RO reviews its previous determination.  38 U.S.C.A. 
§ 7105(d)(1).  If the previous determination is continued, 
the RO must prepare a SOC.  Id.  The claimant or his 
representative has 60 days from the date the AOJ mails the 
SOC or the remainder of the one-year period from the date the 
AOJ mailed notice of the determination, whichever comes 
later, to file a substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.302(b).

An extension of the 60-day period may be granted on request 
for good cause.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§ 20.303.  Further, VA may waive the timeliness of a 
substantive appeal filed after expiration of the 60 period.  
See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) (holding 
that VA waived any objections to the timeliness of the 
Veteran's substantive appeal because the RO consistently 
treated the matter as timely appealed and certified the 
matter to the Board and because testimony regarding the 
matter was taken before a member of the Board); see also 
Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) 
(holding that VA waived any objections to the timeliness of 
the Veteran's substantive appeal because the RO obliged the 
Veteran when he requested that he be allowed to go forward 
with his claim after expiration of the 60 day period).

In November 2003, the Veteran filed a claim of entitlement to 
an evaluation in excess of noncompensable for a right 
perforated ear drum and claims of entitlement to service 
connection for posttraumatic stress disorder, GERD/hiatal 
hernia, bilateral hearing loss, tinnitus, fracture of the 
right wrist, and arthritis of the right wrist.  The RO issued 
a rating decision on April 12, 2004, which continued the 
noncompensable disability rating for a right perforated ear 
drum; granted service connection and assigned a 50 percent 
disability rating for PTSD; refused to reopen the previously 
adjudicated claim of service connection for a fracture of the 
right wrist; and denied service connection for arthritis of 
the right wrist, GERD/hiatal hernia, bilateral hearing loss, 
and tinnitus.  A copy of the rating decision and a notice 
letter dated April 27, 2004, were mailed to the Veteran's 
last known address of record.

On May 6, 2004, the Veteran filed a timely NOD with the April 
12, 2004, rating decision determinations regarding a fracture 
of the right wrist, arthritis of the right wrist, GERD/hiatal 
hernia, bilateral hearing loss, and tinnitus.  A SOC 
affirming each of these determinations was issued by the RO 
on October 17, 2006.  A copy of the SOC and a notice letter 
were mailed to the Veteran's last known address of record.

VA received a statement from the Veteran on March 26, 2007, 
however, indicating that he had never received the SOC, 
requesting a copy of it, noting that his address was correct 
but that his house was "under construction secondary to the 
hurricane," and asking that he "be granted the chance to 
continue with [his] appeal."  In response, another copy of 
the SOC and a letter dated April 2, 2007, were mailed to the 
Veteran's last known address of record.  This letter notified 
the Veteran that the first copy of the SOC and a notice 
letter were sent to his last known address of record on 
October 17, 2006, that the law required a substantive appeal 
to be submitted within 60 days from that date, that the SOC 
became final since no timely substantive appeal was received, 
and that his appeal was closed because there was no evidence 
that he could not get his mail at his address.  In this 
regard, the letter pointed out that neither the SOC nor any 
of the VA compensation checks sent to his address had been 
returned as undeliverable.

Thereafter, the Veteran and his representative submitted 
evidence and argument supporting his contention that he did 
not receive the first SOC and notice letter.  In his April 
2007 NOD regarding this timeliness issue, his representative 
argued that the Veteran received his VA compensation checks 
because he knew when to look for them.  In contrast, he 
pointed out that the Veteran did not know when to expect the 
SOC.  The representative also argued that the Veteran's 
timeliness at all other phases of development was 
exceptional.

In September 2007, the Veteran submitted an August 2007 
letter from E.V., a representative of the United States 
Postal Service (USPS).  E.V. indicated therein that the mail 
delivery route that included the Veteran's address had been 
"vacant and did not have a regular carrier assigned to it."  
He further indicated that there was no way to tell if the 
Veteran did or did not receive mail on a given day without a 
tracking number or signature.

A Video Conference hearing regarding the timeliness of the 
Veteran's substantive appeal was convened in May 2010.  The 
Veteran testified that mail could have been stolen from his 
box, as undesirables had been seen in the neighborhood and 
mailbox doors had been down on several occasions.  He then 
testified that he was not always at his house, as it was 
being renovated in light of damage from Hurricane Katrina.  
The Veteran reiterated that he received his VA compensation 
checks because he knew when he should receive them in the 
mail and would ensure he went to his house to retrieve them.

At the outset, the Board notes that a substantive appeal 
consists of a properly completed VA Form 9 or other 
correspondence that sets out specific arguments relating to 
errors of fact or law made by the RO in reaching the 
determination.  38 C.F.R. § 20.202.  There is, however, 
"nothing magic about the statements actually on the 
substantive appeal [9] form."  EF v. Derwinski, 1 Vet. App. 
324, 326 (1991) (holding that VA must liberally construe all 
documents filed by a claimant).  The Veteran's March 26, 
2007, statement that he "be granted the chance to continue 
with [his] appeal" therefore is sufficient to constitute a 
substantive appeal.

A "presumption of regularity" exists under which it is 
presumed that government officials have discharged their 
official duties properly.  INS v. Miranda, 459 U.S. 14 
(1982); United States v. Chemical Foundation, 272 U.S. 1 
(1926).  This presumption has been applied "to all manner of 
VA processes and procedures."  Woods v. Gober, 14 Vet. App. 
214, 220 (2000).  It attaches when VA mails notice of a 
determination to a Veteran at his last known address of 
record.  Id.; see also Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994).  Here, VA mailed a copy of the SOC and a notice 
letter to the Veteran's last known address on October 17, 
2006.  See 38 C.F.R. § 20.302(b) (the date of mailing of the 
SOC is presumed to be the same as the date of the SOC).  The 
regularity of this mailing, including the Veteran's receipt 
of it, therefore is presumed.

As such, the Veteran's March 26, 2007, substantive appeal 
statement was filed over 5 months after he presumably 
received the SOC.  There is no evidence that he requested an 
extension of the 60-day filing period.  There also is no 
evidence that VA waived any objections to the timeliness of 
his substantive appeal.  Unlike Percy, VA did not treat the 
appeal as timely by continuing to adjudicate the issues under 
appeal.  Unlike Gonzalez-Morales, VA did not grant the 
Veteran's request that he be allowed to go forward with his 
appeal.

Nevertheless, the Board finds that the Veteran's substantive 
appeal statement is timely given the above evidence.  The 
presumption that he received the SOC may be rebutted with 
"clear evidence to the effect that [VA's] regular mailing 
practices [were] not regular or that they were not 
followed."  Woods, 14 Vet. App. at 220; Mindenhall, 7 Vet. 
App. at 274; see also Schoolman v. West, 12 Vet. App. 307, 
310 (1999).  One example of such clear evidence is evidence 
that notice of a determination was mailed to an incorrect 
address for the Veteran.  Piano v. Brown, 5 Vet. App. 25, 26-
27 (1993). Another example of such clear evidence is evidence 
that notice of a determination mailed to a particular address 
was returned as undeliverable and that other possible and 
plausible addresses existed.  See Cross v. Brown, 9 Vet. App. 
18, 19-20 (1996).  A mere assertion by the Veteran that 
notice of a determination was not received, however, does not 
constitute such clear evidence.  See Schoolman, 12 Vet. App. 
at 309; YT v. Brown, 9 Vet. App. 195, 199 (1996); Mason v. 
Brown, 8 Vet. App. 44, 55 (1995); Butler v. Principi, 244 
F.3d. 1337, 1340 (Fed. Cir. 2001).

The Veteran has not contended, and the evidence does not 
indicate, that the SOC was sent to an incorrect address, that 
it was returned as undeliverable, or that other possible and 
plausible addresses existed.  Two other reasons lead the 
Board to conclude that the presumption is rebutted in this 
case.

First, several explanations were advanced for why the Veteran 
did not receive the SOC when it originally was mailed to him, 
including that it may not have been delivered by the USPS at 
all or that, if delivered, it may have been stolen from his 
mailbox.  These explanations are supported by the record.  
USPS representative E.V. indicated that the mail delivery 
route which included the Veteran's address had been "vacant 
and did not have a regular carrier assigned to it" in the 
aftermath of Hurricane Katrina.  He also indicated that there 
was no way to tell if the Veteran did or did not receive his 
mail.  The Veteran testified that he was not always at his 
house because it was being renovated after sustaining damage 
in the hurricane.  When he was at the house, for example when 
he was expecting a VA compensation check, he testified that 
he saw undesirable individuals and numerous mailbox doors 
open.  In light of the record and the extraordinary 
circumstances in the aftermath of Hurricane Katrina, the 
Board finds the advanced explanations entirely plausible.

Second, the Veteran has pursued his appeal zealously.  He 
filed his NOD on May 6, 2004, less than 10 days after a copy 
of the April 12, 2004, rating decision and a notice letter 
were mailed to him on April 27, 2004.  See 38 C.F.R. 
§ 20.302(a) (the date of mailing of the notice is presumed to 
be the same as the date of the notice letter).  He then filed 
his March 26, 2007, substantive appeal statement, indicating 
therein that he had just become aware that a SOC had been 
issued.  In light of his previously demonstrated tendency to 
undertake immediate action to continue his appeal, the Board 
finds this indication credible.

Considering these reasons together, the Board finds that 
there is clear evidence that the Veteran did not receive the 
SOC when it originally was mailed to him.  The second copy of 
the SOC and April 2, 2007, notice letter were mailed to the 
Veteran in response to his March 26, 2007, substantive appeal 
statement.  As such, his substantive appeal was filed before 
the 60 day period began to run.  It therefore was timely.


ORDER

The Veteran timely filed a substantive appeal with the April 
12, 2004, rating decision.  To this extent, and only to this 
extent, the appeal is granted.


REMAND

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a fracture of the right wrist, entitlement to 
service connection for arthritis of the right wrist, 
entitlement to service connection for GERD/hiatal hernia, 
entitlement to service connection for bilateral hearing loss, 
and entitlement to service connection for tinnitus must be 
remanded for the reasons explained below.  Such remand is 
being undertaken in an effort to ensure that there is a 
complete record so that the Veteran is afforded every 
possible consideration.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

With regard to claims to reopen, the Court has clarified that 
VA must notify a claimant of both the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

Prior to the initial AOJ decision in this matter, the Veteran 
was notified by letter dated in December 2003 of the evidence 
required to establish service connection, the evidence not of 
record necessary to substantiate the issues of service 
connection raised in his claim, the previous denial of 
service connection for a fracture of the right wrist in 
January 1975, the evidence required to reopen this issue, and 
the Veteran's and VA's respective duties for obtaining 
evidence.  He was not notified, however, of how VA determines 
disability ratings and effective dates, as required by 
Dingess.  He also was not notified of the bases for the prior 
denial of his claim of entitlement to service connection for 
a fracture of the right wrist or of the evidence not of 
record necessary to substantiate the claim, as required by 
Kent.

The Board notes that both Dingess and Kent were decided in 
2006, well after the Veteran's filed his claim in November 
2003.  Nevertheless, he has the right to receive fully 
compliant notice.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (holding that while the AOJ did not err in 
not providing notice that was not mandated at the time, the 
Veteran has the right to a content complying notice and 
proper subsequent VA process).  A remand thus is necessary so 
that the Veteran may be issued notice pursuant to Dingess and 
Kent.

Records

VA has a duty to assist the Veteran in the development of his 
claim by making reasonable efforts to help him procure 
pertinent records, whether or not they are in Federal 
custody.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

The Veteran provided testimony in support of his claim at a 
hearing before a Decision Review Officer in August 2004.  
With respect to GERD/hiatal hernia, he indicated that his 
symptoms got so bad that he sought medical assistance in 
Greenwood, Mississippi.  He also indicated that he drank 
barium and underwent an X-ray.  The Veteran stated that 
thereafter, he was told he had a hiatal hernia and prescribed 
Tagamet and Maalox.  However, no treatment records from a 
doctor or treatment facility in Greenwood, Mississippi are 
currently before the Board.  A review of the claims folder 
does not reveal that the Veteran has been requested to supply 
such records or provide contact information and authorization 
so that VA may obtain them on his behalf.  Fulfillment of 
VA's duty to assist requires that these requests be made on 
remand because the records are potentially relevant to the 
GERD/hiatal hernia issue of the Veteran's claim.

Treatment records from VA Medical Centers in Gulfport, 
Mississippi, Biloxi, Mississippi, and New Orleans, Louisiana, 
dated through March 2008 have been associated with the claims 
file.  These records reflect that the Veteran has received 
ongoing treatment for a variety of health problems, including 
peptic ulcer disease, GERD, and right wrist issues, from VA.  
However, no VA treatment records dated after March 2008 are 
currently before the Board.  The Court held in Bell v. 
Derwinski, 2 Vet. App. 611 (1992), that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  For this reason, and because 
these records are potentially relevant to issues included in 
the Veteran's claim, the Veteran's treatment records from 
VAMCs in Gulfport, Mississippi, Biloxi, Mississippi, and New 
Orleans, Louisiana, dated after March 2008 must be requested 
on remand.

Medical Examinations

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  As noted above, a medical 
examination and/or medical opinion is necessary when there 
is:  (1) competent evidence that the Veteran has a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that he suffered an 
event, injury or disease in service or manifested certain 
diseases during an applicable presumption period; (3) an 
indication that the current disability or symptoms may be 
associated with service or with another service-connected 
disability; and (4) insufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 
Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

A review of the claims file reveals that no medical 
examination has been provided and no medical opinion has been 
obtained regarding the Veteran's right wrist or GERD.  The 
outstanding treatment records discussed above, as well as any 
other new evidence collected during the course of this 
remand, may impact whether new and material evidence has been 
received to reopen the issue of entitlement to service 
connection for a fracture of the right wrist and, in turn, 
whether a medical examination and/or medical opinion 
concerning this disability is required.  Similarly, these 
records may impact whether a medical examination and/or 
medical opinion concerning arthritis of the right wrist 
and/or GERD is required.  The necessity of providing such 
medical examinations and/or obtaining such medical opinions 
therefore shall be considered on remand once all outstanding 
treatment records and new evidence has been collected.

Once VA undertakes the effort to provide an examination with 
respect to a claim of entitlement to service connection, 
whether or not statutorily obligated to do so, VA's duty to 
assist requires that it be an adequate one or, at a minimum, 
that the claimant be notified of why one will not or cannot 
be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An examination is adequate when it contains clear 
conclusions with supporting data and a reasoned medical 
explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  In contrast, an examination is inadequate and 
must be returned when it does not contain sufficient detail 
to decide a claim on appeal.  Hayes v. Brown, 9 Vet. App. 67, 
73 (1996); 38 C.F.R. § 4.2 (2009).

The Veteran was afforded a VA ear disease examination and a 
VA audiological examination in February 2004.  He complained 
of hearing loss and intermittent mild tinnitus in his right 
ear at his ear disease examination.  He complained of hearing 
loss at his audiological examination, but he did not report 
any tinnitus.  At both examinations, the Veteran indicated 
that his right eardrum was perforated due to a cannon blast 
and that he had significant noise exposure from artillery 
during service.  No acute complications of ear disease were 
found upon examination.  However, the Veteran was determined 
to have mild to moderate sensorineural hearing loss in both 
ears.  Audiometry revealed bilateral hearing loss within the 
meaning of 38 C.F.R. § 3.385.   Neither examiner rendered an 
opinion as to whether the Veteran's hearing loss or tinnitus 
was related to service.

Numerous VA treatment records dated after this VA examination 
have been associated with the claims file.  However, none 
address the Veteran's hearing loss and tinnitus.  Thus, they 
do not discuss whether a nexus exists between these problems 
and the Veteran's service.

Adequate adjudication of the Veteran's entitlement to service 
connection for bilateral hearing loss and tinnitus cannot 
take place without nexus opinions.  Because the defect in 
failing to render such opinions as part of the February 2004 
VA examinations was not cured by later treatment records, a 
remand is necessary.  The Veteran shall be afforded another 
medical examination regarding hearing loss and tinnitus, 
after which nexus opinions supported by reasoned rationales 
shall be rendered.  Such opinions shall include 
determinations on whether any diagnosed ear disability:  (i) 
is related to service, particularly to significant noise 
exposure from artillery, or (ii) was proximately caused by or 
permanently aggravated by a service-connected disability, 
including the Veteran's service-connected perforated right 
ear drum.

The Board notes that the Veteran failed to appear for an 
audio examination scheduled for him at the VAMC in New 
Orleans, Louisiana, in July 2005.  He also refused to appear 
for a rescheduled audio examination at the VAMC in Biloxi, 
Mississippi, in July 2006.  While the circumstances in the 
aftermath of Hurricane Katrina may contributed to him failing 
and refusing to appear for these examinations, these 
circumstances do not exist now.  The Veteran accordingly is 
hereby notified that it is his responsibility to cooperate in 
the development of the issues comprising his claim, to 
include reporting for any scheduled medical examination based 
on notice to his last address of record.  He is further 
notified that the consequences of failure to report for a VA 
examination without good cause may include denial of an issue 
or issues included in his claim.  38 C.F.R. §§ 3.158(b), 
3.655.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter 
that fully complies with the 
notification requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), Dingess v. Nicholson, 19 
Vet. App. 473 (2006), and Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
letter should explain how VA determines 
disability ratings and effective dates 
if service connection is awarded.  It 
also should state the basis of the 
January 1975 denial of entitlement to 
service connection for a fracture of 
the right wrist and indicate what 
evidence not previously provided is 
necessary to substantiate the claim.

2.  Contact the Veteran and request 
that he identify the name, address, and 
approximate dates of treatment for the 
Greenwood, Mississippi, doctor/medical 
facility he went to regarding his 
GERD/hiatal hernia.  Request that the 
Veteran provide his treatment records 
from this doctor/medical facility to VA 
or authorize VA to obtain such records 
on his behalf.  All contact with the 
Veteran and all attempts to obtain 
these records on the Veteran's behalf 
must be documented in the claims file.  
Any treatment records received shall be 
associated with the claims file.

3.  Attempt to obtain and associate 
with the claims file the Veteran's 
treatment records from the VAMCs in 
Gulfport, Mississippi, Biloxi, 
Mississippi, and New Orleans, 
Louisiana, dated after March 2008.  All 
attempts to obtain the records must be 
documented in the claims file.  If no 
such records exist, the claims file 
shall be documented accordingly.

4.  Review the Veteran's claims file 
and undertake any additional 
development indicated.  This may 
include obtaining and associating with 
the claims file, after securing any 
necessary proper authorization, any 
additional pertinent records identified 
by the Veteran during the course of 
this remand.  It also may include, if 
necessary, providing a medical 
examination and/or obtaining a medical 
opinion regarding the issues of a 
fracture of the right wrist, arthritis 
of the right wrist, and/or GERD.

5.  After completion of the above 
development, arrange for the Veteran to 
undergo an audiological examination to 
determine the nature, extent, onset, 
and etiology of any hearing loss and/or 
tinnitus found to be present.  The 
claims file shall be made available to 
and reviewed by the examiner.  The 
examiner shall note such review, and 
identify important medical and lay 
evidence gleaned therefrom, in an 
examination report.  The examiner then 
shall obtain from the Veteran a full 
history of his noise exposure and 
audiological symptomatology.  A 
Maryland CNC controlled speech 
discrimination test and a puretone 
audiometry test, along with all other 
tests, studies, or evaluations deemed 
necessary, shall be performed.  All 
findings shall be reported in detail.  
Next, the examiner shall ascertain 
whether the Veteran has a hearing loss 
disability and/or a tinnitus 
disability.  For each such disability 
diagnosed, the examiner shall opine as 
to whether it is at least as likely as 
not (a 50 percent or greater 
probability) that the disability:  (i) 
is related to service, particularly to 
significant noise exposure from 
artillery, or (ii) was proximately 
caused by or permanently aggravated by 
a service-connected disability, 
including the Veteran's service-
connected perforated right ear drum.  A 
complete rationale for all opinions 
expressed shall be provided by the 
examiner in the examination report.

6.  Thereafter, readjudicate the issues 
comprising the Veteran's claim.  If the 
benefits sought on appeal are not 
granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


